FINAL ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
I.	Acknowledgements
The instant application has an actual filing date of November 22, 2017.  
Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
The instant application is a reissue application of U.S. Pat. 9,197,901. The ’901 patent issued from App. 13/457,851, filed April 27, 2012, which is a division of App. 11/996,034, filed as App. PCT/JP2006/314184 on July 18, 2006 (now Pat. 8,204,113).  Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File provisions do not apply. Instead, the earlier First to Invent provisions apply.  
The amendment filed August 20, 2021, has been entered.  Claims 1-4 and 6-13 are pending.
II.	Response to Arguments
	The applicant contends that claims 1-4 have been rewritten to avoid invoking 35 U.S.C. § 112, sixth paragraph, (Remarks at 14). 
A claim limitation that does not use the term "means" or "step" will trigger the rebuttable presumption that 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph does not apply. See, e.g., Phillips v. AWH Corp., 415 F.3d 1303, 1310, 75 USPQ2d 1321, 1324 (Fed. Cir. 2005) (en banc); CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1369, 62 USPQ2d 1658, 1664 (Fed. Cir. 2002); Personalized Media Commc’ns, LLC v. ITC, 161 F.3d 696, 703-04, 48 USPQ2d 1880, 1886–87 (Fed. Cir. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015) (en banc) (quoting Watts v. XL Systems, Inc., 232 F.3d 877, 880 (Fed. Cir. 2000).  The question is not whether a claim term recites any structure but whether it recites sufficient structure—a claim term is subject to § 112(f) if it recites function without reciting sufficient structure for performing that function.  Although the word “circuit” may connote some structure, the claims do not recite sufficient structure to perform the entire claim function.  The amended claim language is discussed in more detail below in Sections III-V.
	The patent owner contends that Kim fails to teach “the prediction flag has a predefined value indicating that a prediction mode for the intra-picture prediction coding used by one of said N coding circuits is independent of a prediction mode for the intra-picture prediction coding commonly used by said remaining N coding circuits,” as recited in amended claim 1, (Remarks at 14-15).
The rejections under § 103 are withdrawn in view of the numerous issues raised under 35 U.S.C. § 112, as set forth below.  See In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (holding that it is improper to enter an obviousness rejection in view of a considerably speculative interpretation of the claims). 
III.	Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.
The Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how he is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since 1.    In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
Circuitry “1.  The design of or a detailed plan for an electric circuit.  2.  Electric Circuits considered as a group.”  American Heritage College Dictionary, 4th Ed., 2000.

Circuit “n. 2. A combination of electrical components interconnected to perform a particular task.  At one level, a computer consists of a single circuit; at another, it consists of hundreds of interconnected circuits.”  Microsoft Computer Dictionary, 5th Ed., Microsoft Press, Redmond, WA, 2002.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“obtainment circuit”, “N coding circuits”, and “a signal multiplexing circuit” in claims 1, 6,  and 7;
“separation circuit”, “N decoding circuits”, and “a picture multiplexing circuit” in claims 2, 8,  and 9;
 “N coding circuits” in claims 3, 10, and 11; and
 “N decoding circuits” in claims 4, 12, and 13.
According to the interpretation of “circuit” above, as an apparatus, a “circuit” is a combination of electrical components interconnected to perform a particular task. The inquiry then becomes whether it is a nonce term having no specific structural meaning to perform the claimed functions.  Because an off-the-shelf “circuit” would not be able to perform the functions recited in claims 1-4 and 6-13, the Examiner concludes that “circuit” is a nonce term having no specific structure for performing the entire claimed function.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being 
“obtainment circuit” (claims 1, 6, and 7)
Claim 1 recites in part, “an obtainment circuit operable to obtain N color component pictures that compose one picture, where N is an integer that is 3 or greater.”  Claims 6 and 7 depend from claim 1.
Thus, the function of the claimed “obtainment circuit” is “to obtain N color component pictures that compose one picture, where N is an integer that is 3 or greater.”  The claim does not recite sufficient structure to perform this function, and “obtainment” is not a structural modifier for the generic placeholder “circuit”.
The ’901 patent does not specifically mention any “obtainment circuit”. An “obtainment unit” is described in the patent disclosure at col. 2, lines 20-23; col. 6, lines 46-50.  In each instance, the obtainment unit is described only in terms of its function.  The specification further suggests that Fig. 1 shows an example of a structure of the moving picture coding apparatus according to the first embodiment.  ’901 patent at col. 6, lines 64-66. However, the obtainment unit does not appear to be part of Fig. 1, and Fig. 1 does not appear to describe any specific structures capable of performing the entire claimed function of the obtainment circuit. Nothing else within the disclosure of the ’901 patent appears to provide the missing structure of the obtainment circuit of claim 1.  Instead, the ’901 patent appears to merely suggest that a moving picture encoding apparatus of the present invention has “a simple hardware structure.”  ’901 patent at col. 2, lines 11-16.

“N coding circuits” (claims 1, 3, and 6-13)
Claim 1 recites in part, “N coding circuits, each of which is operable to code, in one of intra-picture prediction coding and inter-picture prediction coding, a corresponding one of the N color component pictures . . . wherein said N coding circuits are operable to commonly use a prediction mode for the inter-picture prediction coding, each of said N coding circuits are operable to independently determine a prediction mode for the intra-picture prediction coding.”  Claims 6 and 7 depend from claim 1.
Thus, the function of each of the N coding circuits is “cod[ing], in one of intra-picture prediction coding and inter-picture prediction coding, a corresponding one of the N color component pictures,” and “commonly us[ing] a prediction mode for the inter-picture prediction decoding,” and “independently determin[ing] a prediction mode for the intra-picture decoding.” The claim does not recite sufficient structure to perform this function, and “N coding” is not a structural modifier for the generic placeholder “circuits”.
The ’901 patent does not specifically mention any “coding circuits”. “N coding units” are described in the patent disclosure in the context of Figs. 2, 6, 8, 9, and 11 and the associated text.  In each instance, the N coding units are described primarily in terms of their function as an arrangement of various “units”, with the addition of certain hardware elements, such as frame memory 201 and reference picture memory 209.  The specification further appears to suggest that a moving picture encoding apparatus of the present invention has “a simple hardware structure.”  ’901 patent at col. 2, lines 11-16.  Further, the specification suggests that the N coding units may be included in an LSI or a board without providing additional structural details.  ’901 patent at col. 2, lines 41-45; col. 2, lines 57-59; col. 4, lines 25-29.  Finally, the specification suggests that the N coding units may be N semiconductor integrated devices.  ’901 patent at col. 4, lines 1-2.

The function of each of the N coding units in claim 3 is similar to function specified in claim 1. The claim does not recite sufficient structure to perform this function, and “N coding” is not a structural modifier for the generic placeholder “circuits”.
As noted above, the ’901 patent does not specifically mention any “coding circuits”. “N coding units” are described in the patent disclosure in the context of Figs. 2, 6, 8, 9, and 11 and the associated text.  In each instance, the N coding units are described primarily in terms of their function as an arrangement of various “units”, with the addition of certain hardware elements, such as frame memory 201 and reference picture memory 209.  The specification further appears to suggest that a moving picture encoding apparatus of the present invention has “a simple hardware structure.”  ’901 patent at col. 2, lines 11-16.  Further, the specification suggests that the N coding units may be included in an LSI or a board without providing additional structural details.  ’901 patent at col. 2, lines 41-45; col. 2, lines 57-59; col. 4, lines 25-29.  Finally, the specification suggests that the N coding units may be N semiconductor integrated devices.  ’901 patent at col. 4, lines 1-2.
Claims 8, 9, 12, and 13 purport to describe moving picture decoding apparatuses and methods.  Although these claims also recite “N coding circuits”, the term is not clearly coupled to functional language, and in this particular context, “N coding circuits” is not construed as invoking § 112(f).  The examiner notes, however, that the ’901 patent does not appear to describe “coding circuits” in this 
 “signal multiplexing circuit” (claim 1, 6, and 7)
Claim 1 recites in part, “a signal multiplexing circuit operable to multiplex bit streams outputted from said N coding circuits into one bit stream signal, and to output the bit stream signal” and “said signal multiplexing circuit is operable to insert, in the bit stream signal, a prediction flag indicating correspondence between the N color component pictures and prediction modes to be used for the intra-picture prediction coding.”  Claims 6 and 7 depend from claim 1.
Thus, the function of the signal multiplexing unit is “multiplex[ing] bit streams outputted from said N coding circuits into one bit stream signal, and output[ing] the bit stream signal” and “insert[ing], in the bit stream signal, a prediction flag indicating correspondence between the N color component pictures and prediction modes.”  The claim does not recite sufficient structure to perform this function, and “signal multiplexing” is not a structural modifier for the generic placeholder “circuit”.
The ’901 patent does not specifically mention any “signal multiplexing circuit.”  A “signal multiplexing unit” is described in the patent disclosure, for example, at col. 6, lines 54-55; col. 15, lines 38-42.  The ’901 patent further describes a “stream multiplexing unit” that appears to perform the functions of the claimed signal multiplexing circuit.  See, e.g., ’901 patent at col. 9, lines 13-38.  In each instance, the signal multiplexing unit or stream multiplexing unit is described only in terms of its function.  The specification further suggests that Figs. 1, 7 and 10 show examples of a structure of the moving picture coding apparatus according to various embodiments of the invention.  ’901 patent at col. 6, lines 64-66. However, these figures, and the associated text in the specification do not appear to describe any specific structures (beyond showing a generic “unit”) capable of performing the entire claimed function of the signal multiplexing circuit. Instead, the ’901 patent appears to merely suggest 
“separation circuit” (claim 2, 8, ands 9)
Claim 2 recites in part, “a separation circuit operable to separate a bit stream signal into bit streams corresponding to N color component pictures that compose one picture, where N is an integer that is 3 or greater, the bit stream signal indicating a coded moving picture; . . . said separation circuit is operable to separate the bit stream into a prediction flag indicating correspondence between the N color component pictures and prediction modes to be used for the intra-picture prediction decoding or the inter-picture prediction decoding.”  Claims 8 and 9 depend from claim 2.
Thus, the function of the separation circuit is “separat[ing] a bit stream signal into bit streams corresponding to N color component pictures that compose one picture, where N is an integer that is 3 or greater” and “separat[ing] the bit stream into a prediction flag indicating correspondence between the N color component pictures and prediction modes to be used for the intra-picture prediction decoding or the inter-picture prediction decoding.”  The claim does not recite sufficient structure to perform this function, and “separation” is not a structural modifier for the generic placeholder “circuit”.
The ’901 patent does not specifically mention any “separation circuit.”  A “separation unit”, in the context of a moving picture decoding apparatus, is described in the patent disclosure at col. 4, lines 8-13; col. 4, line 41, through col. 5, line 17.  In each instance, the separation unit is described only in terms of its function.  The specification further suggests that Fig. 14 shows an example of a structure of the moving picture decoding apparatus according to the invention.  ’901 patent at col. 18, lines 22-24. However, the separation unit does not appear to be part of Fig. 14, and Fig. 14 does not appear to describe any specific structures capable of performing the entire claimed function of the separation circuit. Nothing else within the disclosure of the ’901 patent appears to provide the missing structure of the separation circuit of claim 2.  Instead, the ’901 patent appears to merely suggest that a moving 
“N decoding circuits” (claims 2, 4, 8, 9, 12, and 13)
Claim 2 recites in part, “N decoding circuits, each of which is operable to decode, in one of intra-picture prediction decoding and inter-picture prediction decoding, a corresponding one of the bit streams . . . wherein said N decoding circuits are operable to commonly use a prediction mode for the inter-picture prediction decoding, each of said N decoding circuits are operable to independently determine a prediction mode for the intra-picture decoding.”  Claims 8 and 9 depend from claim 2.
Thus, the function of the each of the N decoding units is “decod[ing], in one of intra-picture prediction decoding and inter-picture prediction decoding, a corresponding one of the bit streams,” and “commonly us[ing] a prediction mode for the inter-picture prediction decoding,” and “independently determin[ing] a prediction mode for the intra-picture decoding.”  The claim does not recite sufficient structure to perform this function, and “N decoding” is not a structural modifier for the generic placeholder “circuits”.
The ’901 patent does not specifically mention any “decoding circuits”. “N decoding units” are described in the patent disclosure in the context of Figs. 14-16 and the associated text.  In each instance, the N decoding units are described primarily in terms of their function as an arrangement of various “units”, with the addition of certain hardware elements, such as frame memory 1104.  The specification further appears to suggest that a moving picture decoding apparatus of the present invention has “a simple hardware structure.”  ’901 patent at col. 2, lines 11-16.  Further, the specification suggests that the N decoding units may be N semiconductor integrated devices.  ’901 patent at col. 5, lines 18-19.
Claim 4 recites part, “decoding, in one of intra-picture prediction decoding and inter-picture prediction decoding, a corresponding one of the bit streams in N decoding circuits that correspond to the bit streams; . . . wherein said N decoding circuits are operable to commonly use a prediction mode 
Thus, the function of each of the N decoding circuits in claim 4 is substantially the same as specified in claim 2.  The claim does not recite sufficient structure to perform this function, and “N decoding” is not a structural modifier for the generic placeholder “circuits”.
The ’901 patent does not specifically mention any “decoding circuits”. “N decoding units” are described in the patent disclosure in the context of Figs. 14-16 and the associated text.  In each instance, the N decoding units are described primarily in terms of their function as an arrangement of various “units”, with the addition of certain hardware elements, such as frame memory 1104.  The specification further appears to suggest that a moving picture decoding apparatus of the present invention has “a simple hardware structure.”  ’901 patent at col. 2, lines 11-16.  Further, the specification suggests that the N decoding units may be N semiconductor integrated devices.  ’901 patent at col. 5, lines 18-19.
 “picture multiplexing circuit” (claim 2, 8, and 9)
Claim 2 recites in part, “a picture multiplexing circuit operable to multiplex the N color component pictures from said N decoding circuit into the one picture.”  Claims 8 and 9 depend from claim 2.
Thus, the function of the picture multiplexing unit is “multiplex[ing] the N color component pictures from said N decoding circuit into the one picture.” The claim does not recite sufficient structure to perform this function, and “picture multiplexing” is not a structural modifier for the generic placeholder “circuit”.
The ’901 patent does not specifically mention any “picture multiplexing circuit.”  A “picture multiplexing unit” is described in the patent disclosure at col. 4, lines 18-20.  The ’901 patent further describes a “signal multiplexing unit” that appears to perform the functions of the claimed picture 
IV.	Claim Rejections – 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 9, 12, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
decoding apparatuses and methods. These claims recite “N coding circuits”, and the ’901 patent does not appear to describe such “coding circuits” in this decoding apparatus/method context.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“obtainment circuit”, “N coding circuits”, and “a signal multiplexing circuit” in claims 1, 6,  and 7;
“separation circuit”, “N decoding circuits”, and “a picture multiplexing circuit” in claims 2, 8,  and 9;
 “N coding circuits” in claims 3, 10, and 11; and
 “N decoding circuits” in claims 4, 12, and 13.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structures, materials, or acts to the function.  See section III above.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


(a)        Amend the claims so that the claim limitations will no longer be interpreted as limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the functions recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the functions so that one of ordinary skill in the art would recognize what structures, materials, or acts perform the claimed functions, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structures, materials, or acts for performing the claimed functions and clearly links or associates the structures, materials, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structures, materials, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


1 recites the limitation "said remaining N coding circuits" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "said remaining N decoding circuits" in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "said remaining N coding circuits" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said remaining N decoding circuits" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said remaining N coding circuits" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said remaining N coding circuits" in lines 3-4 and 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said N coding circuits" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said remaining N coding circuits" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "said N coding circuits" in lines 2-3, 6, and 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "said remaining N coding circuits" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "said remaining N coding circuits" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said remaining N coding circuits" in lines 3-4 and 6-7.  There is insufficient antecedent basis for this limitation in the claim.
12 recites the limitation "said N coding circuits" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "said remaining N coding circuits" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "said N coding circuits" in lines 2-3, 6, and 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "said remaining N coding circuits" in lines 3-4 and 6-7.  There is insufficient antecedent basis for this limitation in the claim.
V.	Claim Rejections – 35 U.S.C. § 251
Claims 8, 9, 12, and 13 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
As discussed above in Section IV, claims 8, 9, 12, and 13 purport to describe moving picture decoding apparatuses and methods. These claims recite “N coding circuits”, and the ’901 patent does not appear to describe such “coding circuits” in this decoding apparatus/method context.






VI.	Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,197,901 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC B. KISS/
Primary Examiner, Art Unit 3992

Conferees: 

/FOF/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the application undergoing examination, or in the prior art.